COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                              '
                                                             No. 08-11-00183-CV
                                              '
                                                               Appeal from the
 IN THE MATTER OF C.J.P., A                   '
 JUVENILE.                                                65th Judicial District Court
                                              '
                                                           of El Paso County, Texas
                                              '

                                              '                 (TC# 1000222)



                              MEMORANDUM OPINION

       On February 10, 2011, Appellant, a juvenile, entered a written stipulation wherein

he admitted all of the allegations of delinquent conduct set forth in Count I (engaging in

graffiti causing a loss less than $20,000) and Count II (theft over $50 but less than $500) of

the State’s third-amended petition. TEX. FAM. CODE ANN. § 51.03(a)(1) (West 2008).

The juvenile court conducted a disposition hearing on March 3, 2011. The juvenile court

thereafter entered an order of adjudication and placed Appellant on supervised juvenile

probation until Appellant’s 18th birthday. Appellant appeals from the juvenile court’s

denial of Appellant’s motion for new trial. We affirm.
         Appellant’s court-appointed counsel has filed a brief in which she has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S.
924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says

might arguably support the appeal. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485
S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969); see also In re D.A.S., 973 S.W.2d 296, 298 (Tex. 1998)(Texas Supreme Court held

that the Anders procedure applies to juvenile appeals and noted that, although

juvenile-delinquency proceedings are classified as civil, their nature is quasi-criminal). A

copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of

his right to examine the appellate record and file a pro se brief. No pro se brief has been

filed.

         The record reflects that Appellant executed in writing a waiver and consent in open

court with the consent of Appellant’s attorney in accordance with TEX. FAM. CODE

ANN. § 51.09, and Appellant made a judicial confession admitting his guilt.

         We have carefully reviewed the record and counsel’s brief and agree that the appeal

is wholly frivolous and without merit. Further, we find nothing in the record that might

arguably support the appeal. A discussion of the contentions advanced in counsel’s brief

would add nothing to the jurisprudence of the state.




                                              2
       The judgment is affirmed.



                                              GUADALUPE RIVERA, Justice
February 8, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 3